Citation Nr: 0209224	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-14 540	)	DATE
	)
	)

From the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability characterized as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

The veteran initially filed a claim for service connection 
for a "nervous condition" in September 1969.  In March 
1970, the RO in Newark, New Jersey denied service connection 
for schizophrenic reaction.  As indicated herein, the veteran 
did not appeal that denial.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision of the RO in Newark, 
New Jersey, in which the RO apparently reopened the veteran's 
claim for service connection for a psychiatric disability 
characterized as schizophrenia, but denied the claim as not 
well grounded.  The veteran filed a notice of disagreement in 
March 1998 and in June 1998, the RO sent the veteran a 
statement of the case.  The veteran perfected the appeal by 
filing a substantive appeal in August 1998.  In October 1998, 
the veteran testified at a hearing at the Newark RO before 
the undersigned Board Member.  The hearing transcript has 
been made a part of the record.

In July 1999, the Board remanded the claim to the RO for 
additional development and adjudication.  After accomplishing 
the additional development requested, the RO continued the 
denial of the claim on the merits; hence, it has been 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  In a March 1970 decision, the RO denied service 
connection for schizophrenic reaction.  Although notified of 
this decision, the veteran did not appeal.

3.  Evidence received since the March 1970 rating decision 
includes evidence that is not wholly cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability, to include paranoid schizophrenia.

4.  In the absence of clear and unmistakable evidence of a 
pre-existing psychiatric disability, the veteran is presumed 
to have been sound at his entry into service.

5.  The veteran has asserted that he evacuated wounded 
soldiers and badly burned children from Vietnam to area 
hospitals in Japan, and the record contains evidence that 
appears consistent with the veteran's assertion.

6.  The record contains medical evidence showing that the 
veteran has schizophrenia, paranoid type, and that this 
disability is related to his stressful experiences in 
service.  


CONCLUSIONS OF LAW

1.  The March 1970 rating decision denying the veteran's 
claim for service connection for a psychiatric disability, to 
include schizophrenic reaction, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a psychiatric disability 
characterized as schizophrenia has been submitted, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
schizophrenia, paranoid type, have been met.  38 U.S.C.A. 
§§ 1111, 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail below, as well as 
the Board's favorable disposition of both the petition to 
reopen, and the merits claim, the Board finds that the 
passage of the VCAA and implementing regulations does not 
prevent the Board from rendering a decision on the claim on 
appeal at this time, and that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

I.  Background

The veteran's service medical records show that his military 
occupational specialty was that of a medical specialist and 
that he served overseas in Japan.  They also show that he 
completed education and training as a medical corpsman.  His 
service medical records are devoid of complaints or treatment 
for psychiatric problems.  

On June 29, 1969, the veteran was admitted for the first time 
to a VA hospital in East Orange, New Jersey, with complaints 
of people always watching him and talking about him.  He also 
complained of auditory and visual hallucinations.  The 
hospital record states that the veteran was a lab technician 
and had been on sick leave for four weeks.  It also notes 
that while hospitalized, the veteran attempted suicide by 
stabbing himself in the left chest with a nail file and 
cutting his left wrist.  Due to the need for a more sheltered 
environment, the veteran was transferred to a VA hospital in 
Lyons, New Jersey, in July 1969.

The hospital summary from the Lyons VA hospital is dated in 
September 1969 and contains a diagnosis of schizophrenia, 
paranoid type.

In September 1969 the veteran filed a claim for service 
connection for a nervous condition.

The veteran was examined by a VA neuropsychiatrist in January 
1970 and was diagnosed as having schizophrenic reaction, 
paranoid type, in partial remission, competent.

A March 1970 VA hospital summary from the Lyons, New Jersey, 
facility shows that after returning home from his prior 
admissions the veteran was presented with too many pressures 
on his emotional stability.  He was diagnosed as having 
schizophrenia, paranoid type, and was discharged after 43 
days of hospitalization.

In a March 1970 rating decision, the RO denied service 
connection for schizophrenia reaction.

Private medical records show that the veteran was 
hospitalized in March 1982 with a principal diagnosis of 
depression secondary to schizophrenia.

In September 1983, the veteran filed an application to reopen 
a claim for service connection for nervousness.  He said that 
he was first treated for the condition at VA medical centers 
(VAMC) in East Orange and Lyons in 1969 and 1970 and was also 
treated in 1975, 1976, 1977, 1978, 1980 and 1982.  He added 
that he had been out on disability from his job at a 
pharmaceutical corporation for two years.

In a July 1984 statement, the veteran said that he had been 
stationed in Japan and his unit directly supported the 
medical evacuation units in Vietnam.  He said that he 
evacuated the most severely wounded soldiers coming from 
Vietnam to five American military hospitals throughout all of 
Japan.  He said that he also evacuated bodies to Yokode Air 
Base to be flown home for burial.  He said he had occasional 
flashbacks of what he saw happen to our troops.  He also said 
that in the fall of 1968 he obtained a job as a lab 
technician at Exxon Research Corporation and in the spring of 
1969 felt that his superiors were mistreating him.  He said 
that by June 1969 he became very emotionally upset and Exxon 
sent him to a union county psychiatric clinic.  He said that 
eventually he became so emotionally withdrawn and upset that 
he signed himself into a VA hospital in East Orange.  He said 
in August 1969 he was transferred to Lyons VA hospital and 
the treatment there "seemed correct".  He went on to say 
that he experienced numerous psychiatric recurrences 
beginning in 1970 and attempted suicide on two occasions.  

A VA psychiatric examiner in December 1984 reported that the 
veteran had suffered from a nervous condition since 1965, one 
year prior to induction.  He also reported that the veteran 
had a "breakdown" in 1969 and suffered from paranoid 
persecution.  He diagnosed the veteran as having 
schizophrenia.

In an August 1984 statement, the veteran said that while 
serving in Japan he evacuated a seriously wounded and close 
friend and that a few of his close friends had been killed in 
action in Vietnam.

M. Weiner, M.D., said in October 1984 that the veteran was 
being treated for a psychiatric disorder and was maintained 
on Mellaril.

In November 1984, the RO received hospital records from 
Barnert Memorial Hospital showing multiple admissions from 
1976 to 1982 for schizophrenia, paranoid type, and 
depression.

In a February 1985 decision, the RO denied a claim for 
service connection for post-traumatic stress disorder (PTSD).

The veteran's treating physician, Mark N. Wiener, M.D., said 
in an April 1989 letter that the veteran had been under his 
care for 14 years and had required several psychiatric 
admissions during that time.  He said that the veteran had 
been on disability for eight years and opined that the 
veteran's illness began while he had been in the military 
from 1966 to 1968.  He said that the stress apparently 
triggered a psychotic reaction, and a schizophrenia 
developed.  He relayed that as a medical corpsman, the 
veteran had to evacuate the wounded soldiers to several 
hospitals in Japan and that the people he saw, including 
badly burned children, left an impression with him that is 
still there.  He said that the veteran had nightmares and 
that each psychiatric admission was directly triggered from 
an incident that happened in service.  He said that there was 
no question in his mind that the veteran's psychiatric 
illness was a result of his having been in Vietnam during the 
war.

In an April 1989 rating decision, the RO denied the claim for 
service connection for a psychiatric disability.

In May 1989, the veteran filed an application to reopen a 
claim for service connection for PTSD.

Dr. Weiner noted in a March 1995 report that the veteran had 
been under his care since 1975 and had been coming to his 
office every month.  He diagnosed major depression, severe 
and recurrent.  

Also in March 1995, the RO received private hospital records.  
These records include records from Marlboro Hospital showing 
that the veteran had been admitted for seven days in February 
1975 and was diagnosed as having paranoid state.  According 
to the final summary, the veteran reported that he had been 
depressed since leaving service.  These records also include 
records from Muhlenberg Hospital showing that the veteran had 
been hospitalized in March 1982 for depression secondary to 
schizophrenia.  According to the discharge summary, the 
veteran had some disturbing experiences in Vietnam, but did 
not immediately connect these to the current illness.  They 
also include records from Carrier Foundation showing that the 
veteran was hospitalized in February 1982 for schizophrenia, 
paranoid type, chronic with acute exacerbation.  It is noted 
in these records that the veteran service in Vietnam as a 
combat medic and "probably did not have terribly enjoyous 
experience there."

In a March 1995 statement, the veteran said that his military 
duties were to evacuate and distribute the most severely 
wounded American casualties of the Vietnam War to five 
military hospitals throughout Japan.  He said that the 
casualties consisted of severely burned soldiers who were 
mainly jet fighter pilots and helicopter pilots.  He said 
that they also transferred children who had been hit by 
Napalm bombs.  He said he still had nightmares of these 
events.

In March 1995, the veteran presented to a VA medical facility 
as a walk-in requesting assistance and information regarding 
a PTSD claim.  He said that he was still bothered by having 
handled bodies of casualties in service.  

In April 1995, the RO received private psychiatric treatment 
notes, dated from 1976 to 1995, showing the veteran's 
psychiatric status that ranged from doing very well to being 
severely depressed and suicidal.

In decisions dated in June 1995 and September 1995, the RO 
denied the veteran's application to reopen a claim for 
service connection for PTSD on the basis that no new and 
material evidence had been submitted.

At a hearing at the RO in May 1996, the veteran testified 
that prior to service he had some "setbacks" in college 
that he described as harassment from his professors, but 
denied having a psychiatric problem.  He said that he did not 
seek psychiatric treatment in service and his first awareness 
of PTSD was when he was working at Exxon Research in 1968.  
He related this to the smell of certain chemicals and dealing 
with people.  He said that he had been seeing a psychiatrist 
for 20 years and was diagnosed as having paranoid 
schizophrenia and depression.  He said that he had not worked 
in 14 years and has had problems adjusting to society 
following service. 

In a 'To Whom It May Concern" letter in June 1996, Dr. 
Weiner said that the veteran had been under his care for the 
past 20 years.  He said that the veteran had PTSD and there 
was "no question in [his] mind that what [the veteran] 
experienced during the Vietnam War has caused him to be 
unable to function over the past fourteen years."

In August 1996 the veteran underwent a VA examination.  The 
examiner noted that he did not have the veteran's records to 
review, and relayed the veteran's history as reported by the 
veteran.  He diagnosed the veteran as having schizophrenia, 
chronic undifferentiated type, and opined that the criteria 
necessary for a diagnosis of PTSD had not been met.  

In August 1997, the veteran withdrew his clam for entitlement 
to service connection for PTSD.

In a statement from the veteran's representative in September 
1997, the representative maintained that the earliest 
manifestations of the veteran's psychiatric disability 
occurred within one year of his active duty.  He said that 
while the veteran was employed during that time, he began 
experiencing symptomatology associated with schizophrenia on 
the job and was subsequently required to seek medical 
attention which led him to take medical leave.  

In January 1998, the RO received medical records from the 
veteran's former employer, Exxon Research and Engineering, 
including records in June 1999 reflecting phone conversations 
that the clinic had with the veteran and his siblings.  They 
also include a private evaluation report from Lewis H. 
Loeser, M.D., addressed to the veteran's employer.  In this 
June 1969 letter, Dr. Loeser indicates that the veteran 
exhibited paranoid behavior that was evident back in his 
college days.  He said that whether the veteran would be 
classified as schizophrenic or as a paranoid personality was 
an academic question since the borderline between those two 
conditions was always vague and indefinite.  

In a January 1998 rating decision, the RO denied the claim 
for service connection for schizophrenia.  

A February 2000 statement from Dr. Weiner reflects diagnoses 
of PTSD, major depression, severe and recurrent, as well as 
schizophrenia, paranoid type.  Dr. Weiner said that the 
casualties the veteran saw in service affected him greatly 
and he continued to have recollections of what occurred 
during his time in Vietnam.  He said that there was no 
question in his mind that the veteran's psychiatric problems 
were a direct result of what occurred during his 12 months in 
"Vietnam."  

Records from the Social Security Administration were 
submitted to the RO in January 2001 and show that the veteran 
was awarded disability benefits as of October 1984 due to 
schizophrenia, paranoid type.  They also include a Social 
Assessment form from Carrier Foundation in February 1982 
reflecting the veteran's report of having paranoid and some 
depression since coming home from Vietnam.  The veteran 
reported precipitating factors there were related to racial 
discrimination and the assassinations of Martin Luther King, 
Jr. and Robert F. Kennedy.

During a VA psychiatric examination in August 2001, veteran 
complained of paranoia and said he had difficulty getting 
along with his neighbors.  He was diagnosed as having chronic 
paranoid schizophrenia.  The examiner said that the veteran 
came down with schizophrenia approximately one year after he 
left service.  He said he left the service in May 1968, and 
was hospitalized in a VA hospital in June of 1969 when he 
tried to cut his wrists.  He said that therefore, there was 
no evidence that the schizophrenia preexisted service.  He 
noted that the veteran never had psychiatric illness and 
never saw a psychiatrist during service.  He noted again that 
the veteran came down with the illness approximately a year 
after service and said that, in few of these facts, it was 
his opinion that the case should be reopened for service 
connection for schizophrenia.  He also noted that he had 
reviewed the veteran's claims file.

II. Analysis

In March 1970, the RO denied service connection for 
schizophrenic reaction.  The veteran did not timely appeal 
this decision, and it is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  
The current claim culminates from the veteran's attempt, in 
September 1997, to reopen the previously disallowed claim.  

If new and material evidence has been presented or secured 
with respect to a claim that has been disallowed, the claim 
may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  [Parenthetically, the 
Board notes that the regulations implementing the VCAA 
includes a revision of 38 C.F.R. § 3.156(a).  However, the 
revised version of 38 C.F.R. § 3.156(a) is only applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Hence, the Board will apply 
the version of 3.156(a) in effect at the time of the 1998 
denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to this claim was the 1970 
original denial of service connection.  [While the Board 
noted, in the prior remand, that the last final denial was in 
April 1989, closer review of the claims file reveals that 
that was a denial of a claim for service connection for PTSD, 
a claim that the RO has, consistently, separately 
adjudicated.]  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the instant case, additional evidence has been submitted 
since the 1970 decision that has not been previously 
considered and which bears directly and substantially upon 
the issue of service connection for a psychiatric disability.  
Such evidence includes private and VA medical records that 
pertain to the veteran's psychiatric diagnoses and etiology, 
and records from the Social Security Administration regarding 
his psychiatric disability.  The evidence also includes the 
veteran's personal hearing testimony regarding this claim 
that has not previously been considered.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge, 155 F.3d at 1359.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a psychiatric disability, to include 
schizophrenia, is reopened.

Now that the claim for service connection is reopened, the 
Board must further address the duty to assist and 
notification provisions of the VCAA.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Through the June 1998 statement of 
the case, January 2002 supplemental statement of the case, 
the July 1999 Board remand, and various correspondence from 
the RO, the veteran and his representative have been notified 
of the law and regulations governing entitlement to the 
benefit he seeks, the evidence which would substantiate his 
claim for service connection, and the evidence which has been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and 
provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran requested a 
hearing before a member of the Board at the RO and that 
hearing was held in October 1998.  Furthermore, the RO has 
arranged for the veteran to undergo VA examinations in 
connection with the claim, most recently at the request of 
the Board in August 2001, and has obtained VA outpatient and 
hospital records from the VA medical facility identified by 
the veteran, along with records from the veteran's private 
physician.  The Board notes that neither the veteran nor his 
representative has identified any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Furthermore, the RO was given notice 
of the VCAA and its requirements in a July 2001 letter, and 
the RO specifically considered the VCAA in the January 2002 
supplemental statement of the case.  Under  these 
circumstances, the Board finds that the claim is ready to be 
considered on the merits.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain diseases, such 
as psychoses, are presumed to be service-connected if 
manifest to a compensable degree within one year of service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during the applicable 
presumptive period.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Where the condition observed is service is not 
shown to be chronic, service connection may also be 
established, under section 3.303(b) where continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).

As a starting point, the Board finds that the veteran is 
presumed to have been sound at his entry into service, 
despite notations from a VA examiner in 1983 and a private 
physician, Dr. Loeser, in June 1969 that the veteran 
exhibited a nervous condition/paranoid behavior a year prior 
to service while in college.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  This finding is based on 
the lack of medical evidence of a psychiatric disability 
prior to service, and the fact that the veteran was found to 
have a normal psychiatric evaluation at his pre-induction 
examination in December 1965.  See Parker v. Derwinski, 
1 Vet. App. 522 (1991) (finding that since no eye defect or 
disability was "noted" on the veteran's entrance 
examination despite an eye examination, he was presumed sound 
and the Board would have to find that a preexisting "injury 
or disease" had been demonstrated by clear and unmistakable 
evidence).  In addition, a VA examiner in August 2001, who 
after reviewing the veteran's claims file, noted that there 
was no evidence that the veteran's presently diagnosed 
schizophrenia preexisted service.

The veteran's initial psychiatric hospitalization and 
diagnosis of schizophrenic reaction occurred on June 29, 
1969, just two weeks shy of meeting the one-year presumption 
for service connection for psychoses.  See 38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  While the 
hospital record notes that the veteran had been on sick leave 
from his job for four weeks, thus placing this disability 
within the one year presumptive period, there is no way of 
knowing whether manifestations of this illness were to a 
compensable, 10 percent, degree during that time since there 
are no medical findings prior to the June 29, 1969, 
hospitalization.  Therefore, the Board must conclude that the 
provisions of presumptive service connection for psychoses 
under 38 U.S.C.A. § 1112 (West 1991) and 38 C.F.R. §§ 3.307, 
3.309 have not been satisfied.  

Notwithstanding the inapplicability of the presumptive 
regulation for service connection noted above, service 
connection may still be established on a direct basis if 
supported by sufficient evidence.  The veteran's service 
medical records are devoid of psychiatric complaints or 
treatment.  However, there is medical evidence linking his 
schizophrenia, paranoid type, diagnosed one year and two 
weeks following service, to service.  See 38 C.F.R. 
§ 3.303(d).  Such evidence includes an April 1989 statement 
from the veteran's physician of many years, Mark N. Wiener, 
M.D., who said that the stress the veteran encountered in 
service as a medical corpsman evacuating wounded soldiers and 
severely burned children apparently triggered a psychotic 
reaction, and a schizophrenia developed.  He rendered a 
stronger opinion in June 1996 when he said that there was 
"no question in my mind that what [the veteran] experienced 
during the Vietnam War has caused him to be unable to 
function over the past fourteen years."  He similarly opined 
in a February 2000 statement that there was no question in 
his mind that the veteran's psychiatric problems (diagnosed 
as PTSD, major depression and schizophrenia) were a direct 
result of what occurred during his 12 months in "Vietnam."  
In addition to the favorable opinions by Dr. Weiner, there is 
a statement by a VA examiner in August 2001 also linking the 
veteran's psychiatric disability, diagnosed as chronic 
paranoid schizophrenia, to service.  Specifically, the 
examiner said that the veteran came down with chronic 
paranoid schizophrenia approximately one year after service 
and that in view of this, plus the lack of evidence of a 
preexisting schizophrenic condition, "[the veteran's] case 
should be reopened for his service claim for schizophrenia."  
While this statement is not as comprehensive as it could be, 
it does tend to support a nexus between the veteran's 
schizophrenia and service.

As is evident from above, the medical opinions that support a 
relationship between the veteran's schizophrenia and service 
are based on his reported duties in service of evacuating 
wounded soldiers and badly burned children arriving from 
Vietnam to American hospitals in Japan.  While there is no 
direct evidence of such duties, the veteran's service records 
do show that he served during the Vietnam era, in Japan, and 
that his military occupational specialty was that of a 
medical specialist.  The records also show that he completed 
education and training as a medical corpsman.  As the Court 
of Appeals for Veterans Claims recently pointed out, 
"'corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation' is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure."  Pentecost v. Principi, No. 00-
2083 (U.S. Vet. App. May 24, 2002) (citing to Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In light of this and 
resolving all reasonable doubt in favor of the veteran (see 
38 U.S.C.A. § 5107(b) (West 1991 and Supp2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990), the Board finds that 
the evidence of record is consistent with the veteran's 
assertion that he evacuated wounded soldiers and badly burned 
children arriving from Vietnam to area hospitals in Japan.  

In view of all the foregoing-evidence suggesting the 
occurrence of a claimed in-service experience, competent 
evidence of a current disability, and competent evidence of a 
nexus between that in-service experience and service, the 
Board finds that the criteria for service connection for 
schizophrenia are met.  


ORDER

Service connection for schizophrenia, paranoid type, is 
granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

